                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


EDWIN (EDDIE) RALPH                             Case No. CV-18-190-M-DLC
MURPHY,
                Plaintiff,                      JUDGMENT IN A CIVIL CASE

  vs.

CITY OF MISSOULA, COUNTY OF
MISSOULA, AND STATE OF
MONTANA

                      Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this action is DISMISSED.

        Dated this 25th day of January, 2019.

                                 TYLER P. GILMAN, CLERK

                                 By: /s/ A. Puhrmann
                                 A. Puhrmann, Deputy Clerk
